Citation Nr: 1512039	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-38-847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right hand.

2.  Entitlement to service connection for carpal tunnel syndrome of the left  hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from May 1994 to October 1994 and from July 1997 to February 1999 with additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case was previously before the Board in July 2011 and December 2012.  In July 2011, the Board remanded the matter to attempt to obtain the Veteran's complete service personnel records, verify all periods of service, and to obtain a VA examination and opinion as to the  nature and etiology of the carpal tunnel syndrome.  In December 2012, the Board remanded  the matter to again attempt to verify all periods of service and to obtain a clarifying VA medical opinion.  The case was returned to the Board for appellate consideration.    

As discussed below, the requested development regarding verification of all periods of service has not been completed and an adequate VA medical opinion has not been obtained, thus the remand directive was not accomplished and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that carpal tunnel syndrome is related to active service, specifically his history of working with the hands as a technician.  The Veteran's service personnel records show that he served as an avionic radar repairer, a multichannel transmission system operator, maintainer, and a satellite communications system operator / repairer.  The Veteran contends that he started to develop pain in the wrists during active service, but never had it checked or diagnosed.  The Veteran also contends that the condition worsened upon service separation and that carpal tunnel syndrome was diagnosed within a year of service separation.  The Veteran contends that he was put on a medical hold in February 1999  (the date of discharge indicated on the DD Form 214)  but was still on active duty until service separation in March 2000. 

In December 2012, the Board remanded the issues on appeal in order to request verification of all dates the Veteran served on active duty; to verify the dates of service in the New York Army National Guard, to include the dates for each period of active duty, active duty for training, and inactive duty for training from 1999-2000; and to prepare a summary of such dates and associate it with the claims file.  The Board directed the AOJ, thereafter, to provide the VA examiner with a summary of the Veteran's verified service dates and obtain a VA medical opinion as to the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.  The Board directed that the issue be readjudicated after the ordered development had been completed.

Pursuant to the Board's December 2012 remand order, the Appeals Management Center (AMC) did request verification of the dates of service from the pertinent agencies; however, no response to this request is of record.  Furthermore, the AMC did not prepare a summary of the dates of service and consequently did not provide such a summary to the VA examiner prior to obtaining the new VA medical opinion.

Pursuant to the Board's July 2011 remand order, the Veteran was provided with a January 2012 VA medical examination, with the VA examiner providing a medical  opinion in a February 2012 VA medical opinion.  The January 2012 VA examiner opined that it was at least as likely as not that the Veteran's carpal tunnel syndrome was incurred in or aggravated by service.  The examiner provided the rationale that carpal tunnel syndrome symptoms began prior to service in 1989 and that a diagnosis was not made until 2002, and that the Veteran's "active duty for training and no active duty other than process may have increased his symptoms."  

Thereafter, the AMC sought clarification of whether the medical opinion was "at least as likely as not" or "less likely than not" that the Veteran's carpal tunnel syndrome was incurred in or caused by the claimed in-service injury, event, or illness.  In a July 2012 email, the January 2012 VA examiner responded that he did not remember the case and did not have the Veteran's chart; however, based on the restated February 2012 medical opinion provided by the AMC, the VA examiner opined that if the carpal tunnel syndrome symptoms began before service, then active service could not be the cause of the carpal tunnel syndrome.  The VA examiner went on to state that his medical opinion was that it was at least as likely as not (greater than 50 percent probability) that the service is the cause for the carpal tunnel syndrome. 

In the Board's December 2012 remand order, the Board found that the January 2012 VA examiner's opinions are unclear.  Furthermore, the Board found that the earliest record of any complaints of symptoms of carpal tunnel syndrome  is dated in 1999 and there are no records showing that the Veteran had carpal tunnel syndrome in 1989 or at any time prior to active service.

Pursuant to the Board's December 2012 remand order, a July 2013 supplemental medical opinion was obtained.  The July 2013 VA examiner provided conflicting opinions regarding the etiology of the bilateral carpal tunnel syndrome.  The July 2013 VA examiner checked the boxes on the medical opinion form to indicate the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness; and that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in the narrative section of the medical opinion, the July 2013 VA examiner stated that she was in full agreement with the December 2012 VA examiner that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.
In support of the medical opinion,  the July 2013 VA examiner stated that the December 2012 remand directive indicated that the Veteran's carpal tunnel syndrome was a pre-existing condition that began in 1989; however, the December 2012 remand directive states that there is no evidence that the Veteran had carpal tunnel syndrome in 1989 or at any time prior to active service.  Consequently, the July 2013 VA medical opinion is of minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

In consideration thereof, the Board finds that this appeal must be remanded to obtain an adequate medical opinion that complies with the directives of the Board's December 2012 remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Additionally, where VA provides a veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request verification of all dates the Veteran served on active duty, active duty for training, and inactive duty for training.  Prepare a summary of such dates and associate it with the claims file.

All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

2.  Obtain a supplemental medical opinion from the July 2013 VA medical examiner (or another appropriate medical professional, if the July 2013 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents, including a summary of the Veteran's verified service dates, should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

(a)  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had bilateral carpal tunnel syndrome which pre-existed entrance into military service in May 1994?  Please note that the Board has found that the earliest record of any complaints of symptoms of carpal tunnel syndrome  is dated in November 1999 (when the Veteran complained of right hand numbness) and there are no treatment records of record showing that the Veteran had symptoms of carpal tunnel syndrome in 1989 or at any time prior to active service.    

(b)  If it is the examiner's opinion that bilateral carpal tunnel syndrome preexisted the Veteran's entrance into military service, the examiner should offer the following opinion: 

Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the preexisting bilateral carpal tunnel syndrome was not aggravated during service?

Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(c)  If it is the examiner's opinion that the Veteran's bilateral carpal tunnel syndrome did not preexist service, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the bilateral carpal tunnel syndrome began during service or is otherwise causally or etiologically related to service?  Please specifically address the Veteran's history of working with the hands as an avionic radar repairer, a multichannel transmission system operator, maintainer, and a satellite communications system operator / repairer.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Thereafter, readjudicate the claims on the merits. If any benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




